917 F.2d 558Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aurelio VARELA, Plaintiff-Appellant,v.J.J. CLARK, Warden;  H.C. Tarleton, D.H.O.;  J. Irizarry;Stephen S. Dollar, S.O.S.;  S. Rhoads, Former Unit Manager;J. Randall, Counselor;  John Doe, Segregation ReviewOfficer;  Gary M. Cimock, Paralegal;  Walter Signal, FormerFood Service Administrator;  Bryant, Food Service AssistanceAdministrator;  Mccay, Food Service Assistant Administrator;Lieutenant Bowyer, Defendants-Appellees.
No. 90-6846.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 2, 1990.Rehearing and Rehearing In Banc Denied Dec. 11, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-88-674-N, CA-88-675-N)
Aurelio Varela, appellant pro se.
J. Phillip Krajewski, Assistant United States Attorney, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aurelio Varela appeals from the district court's order denying relief under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Varela's motion for an injunction and affirm on the reasoning of the district court.  Varela v. Clark, CA-88-674-N, CA-88-675-N (E.D.Va. Nov. 22, 1989;  May 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED